           Case 1:21-cv-01368-MHC Document 1 Filed 04/06/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

MARIBI KIMBLE ROJAS,                           )
                                               )     Civil Action No.
     Plaintiff,                                )
v.                                             )
                                               )     JURY TRIAL DEMANDED
GEORGIA PAIN AND SPINE                         )
INSTITUTE, P.C.,                               )
                                               )
     Defendant.                                )
                                               )
__________________________________
                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Maribi Kimble Rojas (Plaintiff”) and files this

Complaint against Defendant Georgia Pain and Spine Institute, P.C. (“Defendant”),

and shows the following:

                             I.    Nature of Complaint

                                          1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                          2.

        This action seeks declaratory relief, liquidated and actual damages, along

with attorney’s fees and costs, for Defendant’s failure to pay federally mandated
        Case 1:21-cv-01368-MHC Document 1 Filed 04/06/21 Page 2 of 6




overtime wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s

employment with Defendant.

                           II.      Jurisdiction and Venue

                                            3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                            4.

      Defendant conducts business in this jurisdiction and is subject to specific

jurisdiction over the claims asserted herein. In addition, a substantial part of the

acts and omissions that give rise to Plaintiff’s claims occurred in this district.

Accordingly, venue in this Court is proper pursuant to 28 U.S.C. §1367.

                                 III.   Parties and Facts

                                            5.

      Plaintiff is a resident of the State of Georgia.

                                            6.

      From on or about October 23, 2019 to September 1, 2020, Plaintiff was

employed by Defendant as a medical assistant/office worker.




                                             2
        Case 1:21-cv-01368-MHC Document 1 Filed 04/06/21 Page 3 of 6




                                        7.

      Plaintiff was an “employee” of Defendant, as that term has been defined by

the FLSA.

                                        8.

      Throughout her employment with Defendant, Plaintiff’s primary duty was

the performance of non-exempt work, specifically discretion lacking tasks for

Defendant’s medical practice.

                                        9.

      Throughout her employment, Plaintiff was not paid overtime compensation,

calculated at one-and-one half times her regular rate, for the hours she worked in

excess of 40 in work weeks.

                                       10.

      Defendant is an “employer” as that term has been defined by the FLSA, 29

U.S.C. §203(d).

                                       11.

      Plaintiff regularly worked an amount of time that was more than 40 hours in

given workweeks and was not paid the overtime wage differential for hours she

worked over 40 in workweeks.




                                        3
          Case 1:21-cv-01368-MHC Document 1 Filed 04/06/21 Page 4 of 6




                                         12.

        Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year and Defendant’s gross revenues exceeded

$500,000 in 2018, 2019 and 2020.

                                         13.

        Defendant knew or had reason to know that Plaintiff regularly worked in

excess of 40 hours in workweeks without overtime compensation.

                                         14.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                         15.

        Defendant failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over forty (40) hours

in a workweek.

                                      Count I

                   Violations of the Fair Labor Standards Act.

                                         16.

        Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

                                          4
         Case 1:21-cv-01368-MHC Document 1 Filed 04/06/21 Page 5 of 6




forth herein.

                                              17.

       Defendant has violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of forty (40) hours in given

workweeks.

                                              18.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to

recover unpaid overtime wages, liquidated damages in an equal amount, attorneys’

fees, and the costs of this litigation.

                                              19.

       Defendant knew or showed reckless disregard for the fact its actions,

policies, and/or omissions violated the FLSA.

                                  IV.     Prayer for Relief

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (A)      Grant Plaintiff a trial by jury as to all triable issues of fact;

       (B)      Enter judgment awarding Plaintiff unpaid wages pursuant to the

                FLSA, 29 U.S.C. §207, FLSA § 6, 29 U.S.C. § 206(d), liquidated

                damages as provided by 29 U.S.C. §216, pre-judgment interest on

                unpaid wages pursuant to 29 U.S.C. §216, and court costs, expert

                                               5
       Case 1:21-cv-01368-MHC Document 1 Filed 04/06/21 Page 6 of 6




           witness fees, reasonable attorneys’ fees as provided by 29 U.S.C.

           §216, and all other remedies allowed under the FLSA; and,

     (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

           violated and that Defendant violated the FLSA;

     (D)   Permit Plaintiff to amend her Complaint to add state law claims if

           necessary;

     (E)   Award Plaintiff such further and additional relief as may be just and

           appropriate.


     Respectfully submitted,

     This 6th day of April, 2021.

                                           BARRETT & FARAHANY

                                           /s/ V. Severin Roberts
                                           V. Severin Roberts
                                           Georgia Bar No. 940504
                                           Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                       6
